United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2525
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                            Nicholas Burrell Davidson,

                      lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                             Submitted: May 13, 2019
                              Filed: August 9, 2019
                                  ____________

Before COLLOTON, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

       Nicholas Davidson pleaded guilty to one count of unlawful possession of a
firearm as a previously convicted felon. See 18 U.S.C. §§ 922(g)(1), 924(a)(2). The
district court1 sentenced him to 110 months’ imprisonment. Davidson appeals,

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
challenging the district court’s calculation of the advisory guideline sentencing range.
He disputes increases to the guideline range for possession of a firearm in connection
with another felony, USSG § 2K2.1(b)(6)(B), and for reckless endangerment during
flight from law enforcement, id. § 3C1.2. We conclude that there was no procedural
error, and therefore affirm.

      Police in Davenport, Iowa, learned in July 2017 that Davidson was selling
marijuana out of a car near a local apartment complex. A confidential informant,
under supervision of the police, bought 2.5 grams of marijuana from Davidson, who
weighed the drugs on a digital scale before transferring them.

       Two days later, police decided to arrest Davidson at a local playground. When
he saw the officers, Davidson fled, and the officers chased him. About forty to fifty
yards into the foot pursuit, Davidson pulled a pistol from his waistband and threw it
to the side. He then ran to a residential area, where he climbed a six-foot privacy
fence and entered a backyard. Police caught him there, but he continued resisting and
fought with officers. Several officers received minor injuries during the struggle.

      Police found 13.7 grams of marijuana, at least $1,300 in cash, and car keys on
Davidson’s person. Officers searched the car that matched the keys and found
approximately 7.35 grams of marijuana, three functioning digital scales, packaging
material, and a duffle bag with marijuana residue. Police also searched two
apartments that Davidson reportedly frequented, and seized marijuana and drug
paraphernalia.

       Davidson pleaded guilty to unlawfully possessing a firearm as a previously
convicted felon, and the district court sentenced him to 110 months’ imprisonment.
In calculating the advisory guideline range, the court applied a four-level increase for
possession of a firearm in connection with another felony offense and a two-level
increase for reckless endangerment during flight.

                                          -2-
       On appeal, Davidson disputes the finding that he possessed “any firearm or
ammunition in connection with another felony offense.” Id. § 2K2.1(b)(6)(B). The
district court found that Davidson possessed a firearm in connection with the felony
offense of possession with intent to distribute marijuana. The court reasoned that
Davidson’s offense “was clearly possession with intent to distribute marijuana based
on his earlier sale to the confidential informant, the amount of cash, the manner in
which the marijuana was packaged, presence of a firearm, and the search warrant
evidence.” Davidson contends, however, that he did not intend to distribute the
marijuana that he possessed, so his drug offense was not a felony.

       Davidson possessed 13.7 grams of marijuana packaged in several plastic bags,
and an expert testified that Davidson’s hybrid marijuana was often sold in gram or
half-gram quantities. He also possessed $1,300 in cash when arrested, and he
discarded a firearm during the preceding foot chase. These factors all support an
inference that the seized marijuana was for distribution and not merely for personal
use. See United States v. Brockman, 924 F.3d 988, 993-94 (8th Cir. 2019); United
States v. Thompson, 881 F.3d 629, 632-33 (8th Cir. 2018). Add to that Davidson’s
distribution of marijuana to an informant two days earlier, the seizure of marijuana,
scales, and packaging material from a car to which Davidson had the keys, and other
drug trafficking evidence found in two apartments that Davidson frequented. There
was ample evidence to support a finding of possession with intent to distribute, and
there was no clear error in applying the four-level increase under § 2K2.1(b)(6)(B).

        Davidson also challenges the district court’s application of a two-level increase
for “recklessly creat[ing] a substantial risk of death or serious bodily injury to another
person in the course of fleeing from a law enforcement officer.” USSG § 3C1.2.
Davidson argues that § 3C1.2 is most often applied to car chases, e.g., United States
v. St. James, 415 F.3d 800, 806 (8th Cir. 2005), and does not apply in the context of
his short-lived flight on foot. He portrays his flight as an instinctive response that



                                           -3-
failed to create the requisite risk to others. See United States v. Reyes-Oseguera, 106
F.3d 1481, 1483 (9th Cir. 1997).

       We see no clear error in the district court’s finding. The reckless endangerment
adjustment can apply to foot chases as well as car chases, see United States v. Bates,
561 F.3d 754, 757 (8th Cir. 2009), and there was sufficient evidence to trigger the
increase here. Davidson fled from police and hopped a six-foot fence in a residential
area, thereby creating a risk of harm to officers who scaled the barrier after him. By
struggling with the arresting officers, he created a substantial risk of serious bodily
injury beyond the minor injuries that actually resulted. By discarding his firearm
during the chase, Davidson also created the possibility of the weapon accidently
discharging. The court reasonably could find that Davidson was aware of the risks
created by his conduct, and that he grossly deviated from the standard of care that a
reasonable person would exercise in that situation—i.e., peaceful surrender. See
USSG § 3C1.2, comment. (n.2); id. § 2A1.4, comment. (n.1). We therefore conclude
that the district court did not commit procedural error in calculating Davidson’s
guideline range.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -4-